Citation Nr: 0922154	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-16 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
skin disorder of the hands and feet, including as a result of 
exposure to herbicides (Agent Orange).

2.  Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from May 1965 to 
May 1967.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from two rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
The RO issued a rating decision in March 2005, which, inter 
alia, found that no new and material evidence had been 
received to reopen a previously denied claim for service 
connection for a skin disorder of the hands and feet, and 
granted service connection for PTSD with a disability rating 
of 50 percent effective October 28, 2004.  Subsequently, in a 
March 2006 rating decision, the RO again found that no new 
and material evidence had been received to reopen a 
previously denied claim for service connection for a skin 
disorder of the hands and feet.

The issue of an initial disability rating in excess of 50 
percent for PTSD is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection 
for a skin disorder of the hands and feet in a March 1997 
rating decision.  It notified the Veteran of the denial, but 
he did not initiate an appeal.

2.  The additional evidence received since the March 1997 
rating decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The March 1997 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).

2.  New and material evidence has not been received since the 
March 1997 decision to reopen the claim for service 
connection for a skin disorder of the hands and feet.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of two 
VCAA letters from the RO to the Veteran dated in January 2005 
and January 2006.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate the underlying 
service-connection claim, (2) informing the Veteran about the 
information and evidence the VA would seek to provide, and 
(3) informing the Veteran about the information and evidence 
he was expected to provide.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA as to the three elements of notice.  38 U.S.C.A. § 
5103(a).  See Pelegrini II, Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence or absence of notice 
of this element in this case is of no consequence because it 
is no longer required by law.

In addition, with regard to new and material evidence, the 
January 2005 and January 2006 VCAA notice letters are 
compliant with the U.S. Court of Appeals for Veterans Claims 
(Court) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
as they sufficiently explained the bases of the prior denial 
(i.e., the deficiencies in the evidence when the claim was 
previously considered).

Furthermore, two letters from the RO dated in May 2006 and 
May 2008 further advised the Veteran that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Thus, he has received all required notice in this 
case, such that there is no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice pursuant to Dingess, supra, until after the rating 
decisions on appeal; thus, there is a timing error as to the 
additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  In Pelegrini II, the Court held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, additional VCAA notice, including Dingess 
notice, was provided after issuance of the initial AOJ 
decisions in March 2005 and March 2006.  However, both 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness 
of the adjudication, as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In this case, after initially providing VCAA notice in 
January 2005 and January 2006, followed by subsequent VCAA 
and Dingess notice in May 2006 and May 2008, the RO 
readjudicated the claim in a July 2006 SOC and an October 
2008 SSOC.  Thus, the timing defect in the notice has been 
rectified.

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and relevant VA 
treatment records.  Private treatment records also have been 
associated with the claims file.  Further, the Veteran and 
his representative have submitted statements in connection 
with his claim.  Finally, in a June 2008 VCAA notice 
response, the Veteran indicated that he has no further 
evidence to submit.  Therefore, the Board is satisfied that 
all relevant evidence identified by the Veteran has been 
obtained, and that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Analysis

The RO initially denied service connection for a skin 
condition of the hands and feet in a March 1997 rating 
decision.  The RO notified the Veteran of that decision and 
apprised him of his procedural and appellate rights, but he 
did not initiate an appeal.  Therefore, that decision is 
final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2008).  

The Board has jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Accordingly, regardless of the RO's actions, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen this claim before proceeding to 
readjudicate the underlying merits of this claim.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  

The Court has held that, in determining whether new and 
material evidence has been submitted to reopen a claim, it is 
necessary to consider all evidence added to the record since 
the last time the claim was denied on any basis.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (emphasis added).

The Veteran filed a claim to reopen service connection for a 
skin condition of the hands and feet in October 2004.  
Because the Veteran's claim to reopen service connection was 
filed after 2001, the amended regulations are applicable.  
See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for a skin condition of the 
hands and feet in the aforementioned March 1997 rating 
decision because evidence at the time did not show that a 
skin disorder was incurred in, or aggravated by, service, or 
that it was related to exposure to herbicides during service.  

Evidence of record at the time of the March 1997 rating 
decision consisted of the Veteran's original claim 
application; his STRs; a VA examination dated in November 
2006; and private treatment records from Dr. C.E., dated from 
December 1976 to September 1996, and from Dr. E.E. dated in 
August 1995.  

The additional evidence received since the March 1997 rating 
decision consists of VA treatment records dated from March 
1988 to June 2008, and statements from the Veteran, his 
spouse, and his representative.    

Upon a review of the additional evidence received since the 
March 1997 rating decision, the Board finds that the 
following evidence is cumulative of evidence that was 
previously of record: statements by the Veteran, his spouse, 
and his representative, including statements associated with 
his notice of disagreement and substantive appeal.  The Board 
finds these statements merely repeat and summarize the 
Veteran's contentions that any current skin disorder is 
related to his military service and exposure to Agent Orange, 
and his assertions of current treatment for symptoms of a 
skin disorder that has existed since service.  Cumulative or 
redundant evidence is not new and material.  38 C.F.R. 
§ 3.156(a).      

In this regard, as a layperson without ostensible medical 
expertise, the Veteran is not competent to provide a 
diagnosis or opine on a matter requiring knowledge of medical 
principles.  Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the Veteran's medical opinion cannot provide a 
basis to reopen his claim.

With respect to the VA treatment records dated from March 
1988 to June 2008, the Board finds that, although this 
evidence is "new" and not cumulative or redundant of the 
record at the time of the March 1997 rating decision, it is 
not "material" within the meaning of 38 C.F.R. § 156(a).  
Specifically, VA treatment records dated in March 2006 
indicated that the Veteran complained of a rash on his hands 
and feet that was present for years, and received treatment 
for tinea pedis and onychomycosis.  A VA treatment record 
dated in June 2006 indicated that he still had fungus of the 
nails, but the skin condition on his hands had resolved.  
These records do not relate to an unestablished fact 
necessary to substantiate the claim and do not raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. 
§ 3.156(a).  Particularly, the additional evidence does not 
show that the Veteran's skin disorder was aggravated by, or 
was incurred during, service, or that the skin disorder was 
due to exposure to herbicides during service.  

Accordingly, the Board finds no new and material evidence has 
been submitted to reopen the previously denied claim for 
service connection for a skin disorder of the hands and feet; 
the claim is not reopened.  38 U.S.C.A.  § 5108.  Moreover, 
inasmuch as the Veteran has not fulfilled this threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As no new and material evidence has been received, the claim 
for service connection for a skin disorder of the hands and 
feet is not reopened.  The appeal is denied.


REMAND

Before addressing the merits of the Veteran's claim for a 
higher disability rating for PTSD, the Board finds that 
additional development of the evidence is required.

First, there are post-service private treatment records with 
regard to the Veteran's PTSD that have not been associated 
with the claims file.  In particular, in two statements dated 
in May 2007 and November 2008, Dr. M.Y. indicated that he has 
been treating the Veteran for his PTSD for almost two years 
at the time of the November 2008 statement.  However, a 
review of the claims file reveals that such post-service 
private treatment records have not been obtained.  
Additionally, no post-service VA treatment records concerning 
the Veteran's PTSD have been associated with the claims file 
after June 2008.  

In this regard, VA's duty to assist pertains to obtaining 
records of the Veteran's relevant VA medical treatment.  38 
U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
charged with constructive knowledge of evidence generated by 
VA).  Moreover, VA has a duty to make reasonable efforts to 
obtain relevant records, including private records, that the 
claimant adequately identifies, and notify the claimant of 
such efforts whenever it is unable to obtain such records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Because any 
treatment record regarding his PTSD would be relevant to the 
Veteran's claim, the RO should attempt to obtain these 
records, and, if they no longer exist, must make this express 
declaration to confirm that further attempts to obtain them 
would be futile.  Thus, a remand is warranted to obtain these 
records.

Second, another VA examination is needed to determine the 
current nature, extent, and severity of the Veteran's PTSD.  
A review of the claims file indicates that the Veteran 
complained of worsening symptoms of his PTSD during visits to 
the VA medical center (VAMC), reporting difficulty falling 
asleep and staying asleep, worsening nightmares and night 
sweats, flashbacks, anhedonia and apathy, feelings of guilt, 
social isolation, exaggerated startle response, and increased 
irritability.  A social worker who treated the Veteran in 
June 2008 noted some evidence of psychosis due to daily 
feelings of paranoia.  See VA treatment records dated in 
April 2007 and June 2006.  Further, a statement from the 
Veteran's treating physician, Dr. M.Y., identifies the 
symptoms that the Veteran experiences because of his PTSD, 
including intrusive thoughts, hypervigilance, explosive anger 
and rage, and emotional numbness.  Dr. M.Y. further indicated 
that the Veteran's impaired emotional system causes a 
distortion of reality that confirms his belief that the world 
is a dangerous and unsafe place; that he is unable to 
experience joy or pleasure during interaction with people; 
and that he is likely to suffer from permanent neuronal 
changes that have a negative effect on learning, habituation, 
and stimulus discrimination.  It was Dr. M.Y.'s opinion that 
the Veteran's PTSD symptoms are chronic and severe.  See 
statement from Dr. M.Y., dated in November 2008.  Thus, 
another VA psychiatric examination is in order to determine 
the current severity of the Veteran's PTSD and whether an 
increased rating is warranted.  

Moreover, the last VA psychiatric examination was performed 
in March 2007, which dates to over two years ago, and a more 
current examination would be helpful in deciding the 
Veteran's appeal, especially because he has recently 
complained of worsening symptoms of PTSD.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (determining that the 
Board should have ordered a contemporaneous examination of 
the Veteran because a 23-month-old examination was too remote 
in time to adequately support the decision in an appeal for 
an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal the 
current state of claimant's disability, fulfillment of the 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the last examination).    

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a).  The duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination. Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Based on the Veteran's allegations and the elapsed time since 
the previous VA examination, the Board remands the PTSD issue 
for a VA examination in order to ascertain the current 
severity and etiology of this disability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
identify any relevant VA and non-VA 
treatment for his PTSD that he has 
received.  If so, obtain all pertinent 
records identified from the appropriate 
VAMC dated from June 2008 to the present.  
If any private treatment records exist, 
the RO also should ask the Veteran to 
provide authorization of release for these 
records and obtain them or ask the Veteran 
to submit such records.  All attempts to 
secure these records, and any response 
received, must be documented in the claims 
file.  If no records are available, a 
response to that effect is required and 
should be documented in the file.

2.  Arrange for the Veteran to be 
scheduled for a VA psychiatric examination 
to assess the current severity of his 
service-connected PTSD.  The claims folder 
should be made available to the examiner 
for review for the examination and the 
examination report should indicate whether 
such review was accomplished.  All 
indicated tests and studies should be 
performed as deemed necessary by the 
examiner.  The examination report should 
include a complete discussion of the 
Veteran's subjective complaints, findings 
on mental status examination, and a multi-
axial diagnosis with Global Assessment of 
Functioning (GAF) score.  The examiner 
also should discuss the extent to which 
the service-connected PTSD affects the 
Veteran's ability to secure or maintain 
employment.  If the examiner cannot 
provide any requested information, the 
report should so state.

The Veteran is advised that failure to 
report for a scheduled VA examination 
without good cause may have adverse 
consequences for his claim.  

3.  Readjudicate the Veteran's claim for 
an increased rating for his PTSD in light 
of the VA examination and any additional 
evidence received since the March 2009 
supplemental statement of the case (SSOC).  
If the claim is not granted to the 
Veteran's satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to respond before returning 
the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


